          Case 1:20-cv-00180-SPW Document 19 Filed 04/06/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION




 DAVID JON BROWN,
                                                   CV 20-I80-BLG-SPW
                      Plaintiff,

  vs.                                               ORDER


  SIGNAL PEAK ENERGY,LLC,and
  JOHN DOES I-II,

                      Defendants,




        Before the Court is Defendant Signal Peak Energy, LLC's Motion to

Dismiss Counts II and III, alleging actual fraud and actual malice, respectively, of

Plaintiff David Jon Brown's Complaint. (Doc. 9). Signal Peak contends that the

counts should be dismissed pursuant to Fed. R. Civ. P. 12(b)(6) because Montana's

Wrongful Discharge from Employment Act("WDEA")pre-empts such claims as

they are inextricably intertwined with and based upon his discharge and because

Brown fails to allege that he was terminated for refusing to violate public policy or

for reporting a public policy violation. (Doc. 9 at 2). Brown did not file a

response and instead filed an Amended Complaint. (Doc. 13). A pleading that has

been amended under Fed. R. Civ. P. 15(a) supersedes the pleading it modifies, and

the original is given no effect, except to the extent the amended pleading
Case 1:20-cv-00180-SPW Document 19 Filed 04/06/21 Page 2 of 2
